DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Amendment filed on 11/20/20 has been received and entered in the case. The rejections set forth in the previous Office Action are partially maintained as indicated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kimura reference (US Pub. 2009/0146723).
As to claim 16, Kimura discloses in figure 4 an apparatus comprising a field-effect transistor M2 having a back-gate terminal that can be adjusted by a back-gate voltage (output of A1), a gate-source voltage and a drain-source voltage being present at the field-effect transistor (as understood), and a drain current (current derived from I0) flowing through the field-effect transistor; and a control unit AMP1 connected to the back-gate terminal, the control unit configured to set the drain current flowing through the field-effect transistor to a setpoint current by controlling the back-gate voltage at the back-gate terminal, the controlling of the back- gate voltage taking place as a function of at least the gate-source voltage (as shown).
As to claim 17, figure 4 shows the control unit being configured to control the back-gate voltage as a function of the drain-source voltage at the field-effect transistor.

As to claims 19-20, it is rejected for reciting a basis operational aspect of a transistor having its drain/source terminal controlling its back-gate terminal (as shown). Therefore, transistor M2 is seen to have its back-gate voltage as a function of the drain current through the transistor.
As to claim 23, the scope of claim is the same as that of claim 16 and the recitation of claim calls for an environment in which the above apparatus is utilized. Therefore, claim 23 is rejected for the same reasons set forth above.
As to claims 24-30, they are rejected for reciting method/steps derived from the apparatus recited in claims 16-20 which are rejected as noted above.

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
As to claims 16, 23-24, Applicant has argued that “as Kimura is silent regarding a control unit to set a drain current of MOS transistor M2 to a setpoint by controlling the back-gate voltage as a function of a gate-source voltage—instead, in Kimura, the drain current of transistor M2 will be set to be equal to constant current Io. For example, Kimura expressly indicates for the similar circuit in Fig. 2 at para. 31 and equation (3) that the drain current ID will be equal to the constant current Io.”
The Examiner respectfully disagrees because  (1) “to a setpoint by controlling the back-gate voltage as a function of a gate-source voltage”, Sections [0031-0036] disclose the current passing through transistor M2 depending on a back gate voltage VB which is derived from the (2) “to be equal to constant current Io” and the drain current ID will be equal to the constant current Io” are seen to be irrelevant since the recitation of claim does not specifically call for at any moment that the drain current is, is not, equal to Io. In fact, Applicant also discloses ID= Io. Line 29 of page 3 to line 5 of page 4 of  the Specification indicate setpoint current simply a constant current passing through a transistor in saturation region. 
As to claims 21-22, the Examiner agrees with Applicant’s argument and the rejection for claims 21-22 are withdrawn.

Allowable Subject Matter
Claims 21-22 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
a reference field-effect transistor at which a gate-source voltage is present that is the same as the gate-source voltage of the field-effect transistor, as recited in claim 21. And,
wherein the control unit includes a memory to store data describing an electrical behavior of the field-effect transistor, and is configured to control the back-gate voltage of the field-effect transistor using the data, as recited in claim 31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AN T LUU/Primary Examiner, Art Unit 2842